P.2d 849, 851 (1991). It is within this court's sole discretion to determine
                if a writ petition will be considered. Smith, 107 Nev. at 677, 818 P.2d at
                851. Petitioners bear the burden of demonstrating that extraordinary
                relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228,
                88 P.3d 840, 844 (2004).
                            Having considered the parties' arguments and the documents
                before this court, we conclude that our intervention by extraordinary writ
                relief is not warranted. See NRS 34.160; NRS 34.320; Smith, 107 Nev. at
                677, 818 P.2d at 851. In particular, petitioners have failed to meet their
                burden of establishing that under Nevada law the juvenile court lacked
                authority to enter the reunification order while an appeal from the district
                court's order denying the petition to terminate real parties in interest's
                parental rights is pending. NRS 34.320; Pan, 120 Nev. at 228, 88 P.3d at
                844. Petitioners' reliance on Mack Manley v. Manley, 122 Nev. 849, 855,
                                                     -




                138 P.3d 525, 529-30 (2006), which held that an appeal divests the district
                court of jurisdiction to revisit issues pending on appeal, is misplaced
                because the reunification order arises from the juvenile court proceeding
                in District Court Case No. J316856, and that proceeding is separate from
                the district court parental termination proceeding in District Court Case
                No. D436469, from which the appeal arises.'
                            Further, the juvenile court did not arbitrarily or capriciously
                exercise its discretion when it entered the reunification order as it
                required that a safety plan be put in place prior to Marites C.'s
                reunification with the child in an effort to protect the child from real party

                      'Because the appeal of the order denying the petition to terminate
                parental rights is pending in this court, we make no comment on the
                merits of that appeal in this order.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A
                in interest Travis C. Inel Game Tech, 124 Nev. at 197, 179 P.3d at 558.
                We trust that the juvenile court will continue to monitor this matter so as
                to ensure the child's safety. Accordingly, we
                            ORDER the petition DENIED.




                                                                       Piekt24         J.




                                                            '4"c:24'k
                                                           Pickering



                                                           Parraguirre


                                                                                       J.
                                                           Saitta


                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Clark County District Attorney/Juvenile Division
                     Special Public Defender
                     Aaron Grigsby
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A